Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019, 01/14/2020, 11/16/2020 was filed after the mailing date of the application on 06/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inorganic solid electrolyte particles" in lines 4-5 of the claims.  There is insufficient antecedent basis for this limitation in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2004/0253512 (Watanabe) in view of Patent 5437692 (Dasgupta).
With respect to claims 1 and 3, Watanabe teaches a solid polymer electrolyte battery comprising a nonwoven fabric separator which is impregnated with a solid polymer electrolyte (PP 0029) which would fill the nonwoven fabric with the electrolyte in a thickness direction.  The electrolytes may be inorganic (PP 0096).  The nonwoven fabric separator may be manufactured by fusing spunbond fibers (polymer filaments) with application of heat (PP 0131) which would form a 3-
Dasgupta teaches a solid polymer electrolyte separator (abstract) wherein the solid polymers may be agglomerated fine particles [claim 3] (column 3, lines 17-33).  It would have been obvious to one of ordinary skill in the art the time of filing to use solid electrolyte fine particles in the separator of Watanabe as taught by Dasgupta. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claim 2, the nonwoven fabric separator may have fibers of polyolefins, polyesters, or polyamides (PP 0132).
With respect to claim 6, the ratio of host polymers (nonwoven fabric) to electrolyte may be 2:98 to 9:10 (PP 0100) which sufficiently overlaps the instant claimed range (see MPEP 2131.03).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2004/0253512 (Watanabe) as applied to claim 1 above, and further in view of US PGPub 2015/0255768 (Konishi).
Watanabe teaches the solid polymer electrolyte as discussed above, but fails to teach the diameter of the polymer fibers.  Konishi teaches a non-woven fabric separator for a battery (PP 0005) being made from polyolefin having an average fiber diameter of 1m or less (PP 0034).  It would have been obvious to use polyolefin fibers having a diameter of 1m or less as taught by Konishi to form the polyolefin fibers of the nonwoven fabric separator of Watanabe. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 2004/0253512 (Watanabe) as applied to claim 1 above, and further in view of US PGPub 2016/0079597 (Fujiki).
Watanabe teaches the solid polymer electrolyte as discussed above, wherein the electrolyte may be inorganic, but fails to teach an oxide or sulfide-based electrolyte.  Fujiki teaches a solid electrolyte particle wherein sulfide-based electrolytes are known to have higher lithium ion conductivity than other inorganic compounds (PP 0094).  It would have been obvious to one of ordinary skill in the art at the time of filing to use sulfide-based electrolyte particles for the inorganic electrolyte of Watanabe because they have higher lithium ion conductivity than other inorganic compounds, as taught by Fujiki. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PGPub 2004/0253512 (Watanabe) as discussed above, and further in view of US Patent 6180281 (Schneider).
Watanabe teaches the solid polymer electrolyte as discussed above, which is formed by coating a polymer gel solution (slurry) on a separator (nonwoven fabric), heating and drying (PP 0173).  Watanabe fails to teach pressing the preliminary solid electrolyte to obtain a solid electrolyte membrane.  
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 2004/0253512 (Watanabe) and US Patent 6180281 (Schneider) as applied to claim 7 above, and further in view of US PGPub 2015/0255768 (Konishi).
Watanabe and Schneider teach the method of manufacturing a solid electrolyte as discussed above, wherein Watanabe teaches that the polymer fibers are spunbond (PP 0131), but fails to teach electrospinning.  Konishi teaches that electrospinning is a common method to produce microfibers (PP 0026) which may be used in a separator (PP 0005). It would have been obvious to one of ordinary skill in the art to form the spunbond fibers of Watanabe by a method of electrospinning as taught by Konishi. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1796